Electronically Filed
                                                     Supreme Court
                                                     SCWC-30171
                                                     26-FEB-2014
                                                     01:52 PM



                            SCWC-30171
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,
                               vs.
       MELCHOR B. ADVIENTO, Petitioner/Defendant-Appellant.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30171; CR. NO. 07-1-2068)
             ORDER DENYING MOTION FOR RECONSIDERATION
              (By: Acoba, McKenna, and Pollack, JJ.,
with Nakayama, J., dissenting, with whom Recktenwald, C.J., joins)
          Upon consideration of the Motion for Reconsideration

filed on February 19, 2014 by Respondent/Plaintiff-Appellee State

of Hawai#i, and the records and files herein,

          IT IS HEREBY ORDERED that the motion is denied.

          DATED: Honolulu, Hawai#i, February 26, 2014.

Donn Fudo                            /s/ Simeon R. Acoba, Jr.
for respondent
                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack